United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ron Watson, for the appellant
Miriam D. Ozur, Esq., for the Director

Docket No. 13-1340
Issued: October 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 14, 2013 appellant, through his representative, timely appealed the
December 31, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied his claim for a schedule award. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the schedule award claim.2
ISSUE
The issue is whether appellant sustained permanent impairment of his right upper
extremity.

1
2

5 U.S.C. §§ 8101-8193.

Appellant timely requested oral argument pursuant to 20 C.F.R. § 501.5(b). Oral argument may be held in the
discretion of the Board. 20 C.F.R. § 501.5(a). Given the Board’s disposition of the current appeal the request for
oral argument is denied in the discretion of the Board.

FACTUAL HISTORY
This case was previously before the Board.3 Appellant, a 74-year-old retired letter
carrier, slipped and fell in the performance of duty on October 1, 1991. OWCP accepted his
claim for right shoulder traumatic impingement. On May 28, 2008 appellant filed a claim for a
schedule award (Form CA-7) which OWCP denied by decision dated December 16, 2008. The
Board twice remanded the case to OWCP for further development of the medical record.4 In a
decision dated September 6, 2012, the Board found an unresolved conflict in medical opinion
and set aside OWCP’s February 17, 2012 decision. The case was remanded for referral to an
impartial medical examiner.5 The facts of the case as set forth in the Board’s September 6, 2012
decision are incorporated herein by reference.
Dr. Gerard H. Dericks, a Board-certified orthopedic surgeon selected as the impartial
referee, examined appellant on October 31, 2012 and submitted a December 4, 2012 report. He
found that appellant had 18 percent impairment of the right upper extremity attributable to his
October 1, 1991 employment injury. The impairment was based on right shoulder range of
motion deficits under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment. On the question of whether appellant had reached
maximum medical improvement, Dr. Dericks responded “most definitely not....” He explained
that appellant would require an arthroscopic Mumford procedure (distal clavicle resection) and
subacromial decompression followed by six to eight weeks of physical therapy. With the
recommended procedure appellant “should” reach maximum improvement approximately three
to four months after surgery. Dr. Dericks was aware that appellant previously declined shoulder
surgery.
On December 17, 2012 Dr. Kenneth D. Sawyer, a district medical adviser, reviewed the
record. He advised that an impairment rating was inappropriate given Dr. Derick’s opinion that
appellant was not at maximum medical improvement. He noted that it was unclear if appellant
was currently opposed to undergoing further medical treatment, including surgery. Dr. Sawyer
suggested that further inquiry be made as to whether appellant did not want surgery and that his
response be referred back to Dr. Derick to assess whether maximum medical improvement had
been reached absent surgery.
In a December 31, 2012 decision, OWCP denied appellant’s claim for a schedule award
on the basis that he had not reached maximum medical improvement.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.6 FECA,
3

Docket No. 12-873 (issued September 6, 2012) and Docket No. 09-1454 (issued January 21, 2010).

4

Id.

5
6

For a total or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).

2

however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.7 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).8
FECA provides that, if there is disagreement between an OWCP-designated physician
and the employee’s physician, OWCP shall appoint a third physician who shall make an
examination.9 For a conflict to arise the opposing physicians’ viewpoints must be of “virtually
equal weight and rationale.”10 Where OWCP has referred the case to an impartial medical
examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well reasoned and based upon a proper factual background, must be given special
weight.11
ANALYSIS
The Board previously found an unresolved conflict in medical opinion regarding the
extent of any right upper extremity impairment. On remand, OWCP selected Dr. Dericks to
resolve the conflict. Dr. Dericks rated 18 percent impairment of the right upper extremity due to
shoulder range of motion deficits; but stated that appellant had not yet reached maximum
medical improvement because he required surgery.
Before a schedule award may be made, it must be medically determined that no further
improvement can be anticipated and the impairment must reach a fixed and permanent state,
which is known as maximum medical improvement.12 While additional medical treatment such
as surgery may be recommended in order to improve the claimant’s condition, the claimant is not
required to undergo such treatment.13 Under the circumstances, OWCP must calculate the
percentage of a schedule award as if no further improvement were possible if the claimant
declined such intervention.14

7

20 C.F.R. § 10.404.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
9

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321 (2012); Shirley L. Steib, 46 ECAB 309, 317 (1994).

10

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

11

Gary R. Sieber, 46 ECAB 215, 225 (1994).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3a(1).

13

Id. at Chapter 3.700.3a(1)(a).

14

Id. The Board notes that on October 23, 2013, the Director of OWCP filed a motion to remand the case. In
light of the Board’s disposition on the merits of the case, further development shall proceed as directed.

3

Dr. Derick was aware that appellant previously declined surgical intervention. It is not
entirely clear whether appellant remains “adamantly” opposed to surgical intervention; however,
there is also no evidence that he currently plans to undergo right shoulder surgery. Dr. Sawyer
recommended that further inquiry be made regarding appellant’s current position on surgery and,
if he remained opposed to surgery. Dr. Derick should be informed and asked to address whether
maximum medical improvement had been reached under the circumstances. OWCP denied the
claim based on appellant’s purported failure to be at maximum medical improvement.
As noted, appellant need not undergo surgery in order to receive a schedule award.15
Dr. Derick’s December 4, 2012 report did not adequately address the issue of maximum medical
improvement. He should provide an assessment on whether appellant reached maximum
improvement absent surgery. The Board notes that, while he based his 18 percent right upper
extremity impairment rating on the A.M.A., Guides (6th ed. 2008), he did not to identify the
particular Table(s) and/or Figure(s) he relied upon in rating appellant’s shoulder range of motion
deficits.16 Once OWCP undertakes development of the record, it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.17 Under the
circumstances, it should seek further information and clarification from Dr. Derick.18
Accordingly, the case shall be remanded for further development. After OWCP has developed
the record as deemed necessary, a de novo decision shall be issued.
CONCLUSION
The case is not in posture for decision.

15

Id.

16

See Section 15.7, Range of Motion Impairment, A.M.A., Guides 459, 475-78 (6th ed. 2008).

17

Richard F. Williams, 55 ECAB 343, 346 (2004).

18

See Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500.4g(3)(b) (July 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the December 13, 2012 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: October 28, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

